 



Exhibit 10.1.1
AMENDMENT NO. 2
TO THE
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
PARTNER AGENT PROGRAM AGREEMENT
This amendment (“Amendment”) is made and entered into as of the 14th day of
March, 2006 by and between American Team Managers (“ATM”) and Specialty
Underwriters’ Alliance, Inc., and amends the Partner Agent Program Agreement
(“Agreement”) entered into by the parties on May 1, 2004, as amended. Any terms
defined in the Agreement and used herein shall have the same meaning in this
Amendment as in the Agreement. In the event that any provision of this Amendment
and any provision of the Agreement are inconsistent or conflicting, the
inconsistent or conflicting provision of this Amendment shall be and constitute
an amendment of the Agreement and shall control, but only to the extent that
such provision is inconsistent or conflicting with the Agreement. Any
capitalized terms not defined herein shall be defined as in the Agreement.
Now, therefore, in accordance with Section IX, D of the Agreement and in
consideration of the mutual agreements and covenants hereinafter set forth, the
parties wish to amend the Agreement as follows:
1. The E-Comp. Maximum Rate of Commission, as listed in Exhibit A, Section A
shall be deleted in its entirety and replaced with the following:

          Program Description   Line of Business   Maximum Rate of Commission
E-comp.
  Workers’ Comp.   15% for new business; 12% for renewal business effective
January 1, 2006.
 
       
Intermodal/Trucking produced solely through RSI Insurance Brokers, Inc.
  Auto, General Liability and Garage Liability   15% 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on their behalf by their duly authorized officers as of the day, month and year
above written.

          SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
 
       
By:
  /s/ COURTNEY C. SMITH    
 
 
 
    Name: Courtney C. Smith     Title: President and CEO    
 
        AMERICAN TEAM MANAGERS    
 
       
By:
  /s/ CHRIS MICHAELS    
 
 
 
    Name: Chris Micheals     Title: President and CEO    

 